Judgment unanimously affirmed. Memorandum: County Court did not err in admitting that portion of defendant’s statement that included evidence of an uncharged crime. That evidence was relevant on the disputed issues of intent and acting in concert (see, People v Carter, 77 NY2d 95, 107, cert denied 499 US 967; People v Wright, 226 AD2d 407, lv denied 89 NY2d 932; People v Wright, 167 AD2d 959, 960, lv denied 77 NY2d 845), and the court properly gave limiting instructions with respect to it (see, People v Till, 87 NY2d 835, 837; People v Wright, supra, at 960). We further conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Smith, J.—Murder, 2nd Degree.) Present—Green, J. P., Law-ton, Wisner, Balio and Boehm, JJ.